Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable Dunlap et al. (CA 677852) in view of Schuette (US Patent 5,912,078).
Regarding claims 1-2, 6, 10 and 12-13, Dunlap et al. teach a nonwoven web comprising a plurality of cellulose acetate staple fibers (the web comprises a first plurality of cellulose acetate fibers which are high static fibers and a second plurality of cellulose acetate fibers which are low static fibers and the second plurality of cellulose acetate fibers meet the limitation of the cellulose acetate fibers of the present claim) wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate staple fibers (low static fibers), including at least 91% (since 100% of the low static fibers are at least partially coated) are at least partially coated with at least one finish comprising an anti static agent. The cellulose acetate staple fibers are 0.5 – 35 denier. Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch with such similar denier with such similar materials, the claimed properties are necessarily inherent. 
Dunlap et al. are relied upon as set forth in the rejection of claim 1 and fully incorporated herein by reference. Dunlap et al. are silent regarding the claimed fiber to fiber staple pad coefficient of friction and the total amount of finish on the fibers. However, Schuette et al. teach treating fibers with a spin finish in an amount of 0.4% and a top coat finish in an amount of 0.6% (lesser amounts are taught as well and further a% is considered to be about 0.5%) about 1% FOY wherein both the spinning finish and the top coat finish comprise an anti-static agent in order to yield a low static fiber. The cellulose acetate staple fibers are present in the web in the claimed amount. The previous combination teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed static half-life and fiber to fiber staple pad coefficient of friction are necessarily inherent. It would have been obvious to one of ordinary skill in the art to use the low static fibers of Schuette in Dunlap in order to use the method of Schuette to produce low static fibers and arrive at the claimed invention.
Regarding claim 3, Dunlap et al. teach the nonwoven web is formed of a blend of cellulose acetate staple fibers in the claimed amount and an additional blend fiber in the claimed amount formed from a material comprising the claimed fiber materials.
Regarding claim 8, Dunlap et al. teach the use of Y-shaped fibers to enhance bulking. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers. The claimed crimp frequency and denier  and denier per filament are taught by Dunlap et al. as set forth above. Dunlap et al. teach the claimed amount of finish present on the cellulose acetate staple fibers and the length of the fibers is 1.5-2.5 inches generally (or 38.1-63.5 mm).
Regarding claim 9, Dunlap et al. are silent regarding the claimed biodegradability in the claimed conditions. However, given Dunlap et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch with such similar denier with such similar materials, the claimed biodegradability in the claimed conditions are necessarily inherent.
Regarding claim 11, Dunlap et al. teach the nonwoven web is formed of a blend of cellulose acetate staple fibers in the claimed amount and an additional blend fiber in the claimed amount formed from a material comprising the claimed fiber materials. Dunlap et al. teach the claimed amounts of the cellulose acetate staple fibers and the claimed amounts of at least one additional blend staple fiber formed from the claimed material. 
Regarding claim 14, Dunlap et al. teach the use of Y-shaped fibers to enhance bulking. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers. The claimed crimp frequency and denier are taught by Dunlap et al. as set forth above. Dunlap et al. teach the claimed amount of finish present on the cellulose acetate staple fibers and the length of the fibers is 1.5-2.5 inches generally (or 38.1-63.5 mm). Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teach such a similar nonwoven web made of such similar materials by such a similar process, the claimed properties are necessarily inherent. 
Regarding claim 15, Dunlap et al. teach a nonwoven article formed from the nonwoven web of claim 10 wherein said article is a filter.
Regarding claim 16, Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teach such a similar nonwoven web made of such similar materials by such a similar process, the claimed properties are necessarily inherent. 
Claims 1-3, 6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable Neal et al. (WO 93/02247).
Regarding claims 1-2, Neal et al. teach a nonwoven web comprising a plurality of cellulose acetate staple fibers wherein the cellulose acetate staple fibers can eb uncrimped and therefore possess the claimed crimps per inch and the claimed amount of the cellulose acetate staple fibers are at least partially coated with at least one finish comprising an anti-static agent and the total amount of finish on the cellulose acetate staple fibers is not more than about 1% FOY. Neal et al. is silent regarding the claimed properties. However, given Neal et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch and with such similar denier with such similar materials, the claimed properties are necessarily inherent. 
Regarding claim 3, Neal et al. teach blends of fibers including cellulose acetate. Neal is silent regarding the claimed at least 20% of cellulose acetate fibers. However, it would have been obvious to include at least 20% cellulose acetate fibers in order to affect nonwoven properties such as hand, comfort, dyeing, etc.. and arrive at the claimed invention. 
Regarding claim 6, Neal et al. teach wherein the fiber is at least partially coated with a spinning finish and a top-coat finish wherein the total amount of the spinning finish and the top- coat finish is within the claimed range as Neal et al. teach up to 3% and wherein at least one of the spinning finish and the top-coat finish is present within the claimed range as the top-coat finish is taught up to 3%. Neal et al. teach blends of fibers including cellulose acetate. Neal is silent regarding the claimed at least 80% of cellulose acetate fibers. However, it would have been obvious to include at least 80% cellulose acetate fibers in order to affect nonwoven properties such as hand, comfort, dyeing, etc.. and arrive at the claimed invention.
Neal et al. is silent regarding the claimed properties. However, given Neal et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch and with such similar denier with such similar materials, the claimed properties are necessarily inherent. 
Regarding claim 8, Neal et al. teach the fiber has a denier per filament in the claimed range, a crimp frequency in the claimed range, a length in the claimed range and a Y-shaped cross-section. Neal et al. teach wherein the fiber is at least partially coated with at least one finish within the claimed range as Neal et al. teach up to 3% of finish.
Regarding claim 9, Neal et al. is silent regarding the claimed properties. However, given Neal et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch and with such similar denier with such similar materials, the claimed properties are necessarily inherent. 
Regarding claim 10, Neal et al. teach a nonwoven web formed from a plurality if staple fibers wherein the staple fibers comprise a plurality of cellulose acetate staple fibers at least partially coated with at least one spinning finish and at least one top coat finish comprising an anti-static agent wherein the cellulose acetate staple fibers possess the claimed denier per filament and crimp frequency.
Neal et al. is silent regarding the claimed properties. However, given Neal et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch and with such similar denier with such similar materials, the claimed properties are necessarily inherent. 
Neal et al. teach blends of fibers including cellulose acetate. Neal is silent regarding the claimed at least 20% of cellulose acetate fibers. However, it would have been obvious to include at least 20% cellulose acetate fibers in order to affect nonwoven properties such as hand, comfort, dyeing, etc.. and arrive at the claimed invention.
Regarding claim 11, the nonwoven web further comprises polyester fibers. Neal et al. teach blends of fibers including cellulose acetate. Neal is silent regarding the claimed at least 75% of cellulose acetate fibers. However, it would have been obvious to include at least 75% cellulose acetate fibers in order to affect nonwoven properties such as hand, comfort, dyeing, etc.. and the balance be polyester fibers for their mechanical properties and arrive at the claimed invention.
Regarding claim 12, Neal et al. teach wherein the fiber is at least partially coated with a spinning finish and a top-coat finish wherein the total amount of the spinning finish and the top- coat finish is within the claimed range as Neal et al. teach up to 3% and wherein at least one of the spinning finish and the top-coat finish is present within the claimed range as the top-coat finish is taught up to 3%. Neal et al. teach blends of fibers including cellulose acetate.
Regarding claim 13, Neal et al. teach blends of fibers including cellulose acetate. Neal is silent regarding the claimed at least 75% of cellulose acetate fibers. However, it would have been obvious to include at least 75% cellulose acetate fibers in order to affect nonwoven properties such as hand, comfort, dyeing, etc.. arrive at the claimed invention.
Regarding claim 14, Neal et al. teach the claimed denier per filament, crimp frequency and length and Y-shaped cross-section. Neal et al. is silent regarding the claimed properties. However, given Neal et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch and with such similar denier with such similar materials, the claimed properties are necessarily inherent. 
Regarding claim 15, Neal et al. teach a nonwoven article wherein the article is a wipe or incontinence product. 
Regarding claim 16, Neal et al. is silent regarding the claimed properties. However, given Neal et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch and with such similar denier with such similar materials, the claimed properties are necessarily inherent. 


Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
The 35 USC 102 rejection is no longer applied since Applicant amended the limitations of claim 4 into independent claim 1. 
	Applicant argues Dunlap in view of Schuette does not teach the claimed fiber-to-fiber pad coefficient of friction and the total amount of finish because Schuette cannot be combined with Dunlap because Dunlap requires at least 10% of its fibers to be high static fibers in order to form webs with low density and high loft and that modifying this requirement would undermine Dunlap. First, there is no need to modify the requirement of Dunlap to have at least 10% high static fibers. As set forth by Applicant’s own claims and specification, other fibers are present in the nonwoven. Present claim 3 recites that other fibers are present and the cellulose acetate coated fibers can be present in as little of 20%. Secondly, the requirement of at least 10% high static fibers of Dunlap does not prevent Schuette from being combined with Dunlap. Dunlap teaches both low static and high static fibers. Schuette teaches low static fibers and the method of making such fibers. It would have been obvious to one of ordinary skill in the art to use the low static fibers of Schuette in Dunlap in order to use the method of Schuette to produce low static fibers and arrive at the claimed invention. Therefore, it is abundantly clear the present claims are obvious over the prior art. Applicant is invited to amend the claims over the cited art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789